Case 2:21-cv-11813-GAD-EAS ECF No. 1-1, PageID.13 Filed 08/05/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 KARROLD L. DUDLEY,                                                No. 2:21-cv-11813-XXX-XXX

                 Plaintiff,                                        Hon.
 v.
                                                                   Mag. Judge
 AZIYO BIOLOGICS, INC.,
 MEDTRONIC USA, INC., and
 MEDTRONIC, INC.,
 jointly and severally,

                 Defendants.


 DARRYL K. SEGARS (P54997)
 THE SEGARS LAW FIRM
 Attorneys for Plaintiff
 615 Griswold St., Suite 913
 Detroit, MI 48226
 Phone/Fax: (313) 859-5500/5506
 email: segarslaw@hotmail.com




                                          JURY DEMAND

Plaintiff hereby requests a trial by jury on all claims in this cause of action.

                                              Respectfully submitted,
                                              THE SEGARS LAW FIRM
                                              /s/ Darryl K. Segars
                                       By: _____________________________________
                                              DARRYL K. SEGARS (P54997)
                                              Attorneys for Plaintiff
                                              615 Griswold St., Suite 913
                                              Detroit, Michigan 48226
                                              Phone: (313) 859-5500
                                              Facsimile: (313) 859-5506
                                              email: segarslaw@hotmail.com
Dated: August 5, 2021
